                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


MARCUS LAMAR KITCHEN,

                Petitioner,
                                               CASE NO. 2:16-cv-13161
v.
                                               PAUL D. BORMAN
JOSEPH BARNETT,                                UNITED STATES DISTRICT
                                               JUDGE

            Respondent.
_______________________________/

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
     HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF
                        APPEALABILITY

       Petitioner Marcus Lamar Kitchen has filed a petition for the writ of habeas

corpus under 28 U.S.C. § 2254. The habeas petition challenges Petitioner’s second

conviction for possession of a firearm during the commission of, or attempt to

commit, a felony (“felony firearm”). See Mich. Comp. Laws § 750.227b. The sole

ground for relief is that Petitioner’s guilty plea was involuntary and unknowing

due to his trial attorney’s ineffective assistance. Because the state courts’

adjudications of this issue were objectively reasonable, the Court will deny the

petition.
                                  I. Background

      A. The Charges and Preliminary Examination

      Petitioner was charged with one count of felon in possession of a firearm,

one count of carrying a concealed weapon, and one count of felony firearm, second

offense. The conviction arose from an incident at a house on Dwyer Street in

Detroit, Michigan. At Petitioner’s preliminary examination in state district court,

police officer Lamar Penn testified that, on October 11, 2013, he was looking for a

different person when he noticed Petitioner emerge from a house at 19660 Dwyer

Street. A car then pulled up to the house, and Petitioner got into an argument with

the passenger of the car. The passenger made a gesture with his hand as if he were

going to shoot Petitioner. The car sped away as Petitioner backed up, and

Petitioner then walked up to the house at 19660 Dwyer Street and knocked on the

door. An arm and hand emerged from the front door of the house and handed a

gun to Petitioner who placed the gun in the back pocket of his pants. Officer Penn

contacted some other officers who arrived on the scene in less than two minutes.

(10/24/13 Prelim. Examination Tr., at 13-19.)

      Officer James Napier testified that, on October 11, 2013, he was a member

of a team that was looking for someone with an active warrant. He responded to

19660 Dwyer Street at Officer Penn’s request and noticed Petitioner standing alone

outside the house at that address. He patted down Petitioner because Officer Penn


                                          2 
 
had said that a person matching Petitioner’s description was armed. Napier could

feel a small-caliber handgun in Petitioner’s back pocket. He confiscated the gun

because Petitioner did not have a license to carry the weapon. He also handcuffed

Petitioner and then went inside the house where he recovered a shotgun and a

handgun from the front room of the house. Id. at 6-12.

       B. Petitioner’s Cooperation with the Police, his Plea, and his Sentence

       Petitioner was arrested during the incident on Dwyer Street, but his trial date

in Wayne County Circuit Court was adjourned four times while he cooperated with

law enforcement officials on an unrelated homicide case. After he failed a

polygraph test that was conducted during the homicide investigation, the Wayne

County prosecutor’s office declined to offer Petitioner any consideration for the

information that he had provided in the homicide case. The trial prosecutor also

declined to dismiss and re-file the felony-firearm case to give Petitioner more time

to prepare for trial.

       On May 21, 2014, Petitioner pleaded guilty to one count of felony firearm,

second offense. In return, the trial prosecutor dismissed the other two firearm

charges and a notice charging Petitioner with being a habitual offender, third

offense. On June 5, 2014, the trial court sentenced Petitioner to a mandatory term

of five years in prison.




                                          3 
 
      C. The Motion to Withdraw the Plea and the Evidentiary Hearing

      Petitioner moved to withdraw his guilty plea on the ground that his plea was

involuntary because he did not have a meaningful choice between going to trial

with witnesses and pleading guilty. He claimed that trial counsel was ineffective

for failing to investigate witnesses and for advising him to accept a plea offer

without conducting a reasonable investigation. The trial court held an evidentiary

hearing on Petitioner’s motion over the course of three days.

             1. Trial Counsel

      Petitioner’s trial attorney, Samuel Churikian, testified that Petitioner’s

mother retained him after Petitioner’s preliminary examination. During one of his

visits to the county jail, Petitioner informed him that he had information regarding

a high-profile homicide in Detroit and that he was interested in knowing whether

the prosecution would consider a plea bargain in return for his help with the

homicide case. Churikian subsequently approached Robert Stevens, the person in

charge of Wayne County’s homicide unit. The two of them discussed the

possibility of Petitioner receiving some benefit for providing information leading

to an arrest in the homicide case. There was an unwritten agreement that Petitioner

would receive a benefit, but any plea offer was dependent on Petitioner passing a

polygraph test, and the nature of the benefit was not specified. Some of the options


                                          4 
 
they considered were dismissal of the felony firearm charge, a guilty plea to a

lesser offense, and a sentence served in the county jail. According to Churikian,

an informal negotiation and understanding of this sort was typical of the way

things were usually done. (4/20/15 Post-Conviction Hr’g Tr. at 8-12.)

      Churikian explained during his testimony that Petitioner’s trial date was

adjourned several times during the ongoing investigation in the homicide case, and

after the fourth adjournment, the trial court said that there would be no further

adjournments. Stevens, however, informed the trial judge that, if the police

department needed more time to investigate the homicide case, the prosecution

would dismiss Petitioner’s case and then reinstate the charges to avoid any time

concerns. Churikian relied on that assurance. Id. at 12-13.

      Continuing, Churikian testified that the police officer in charge of the

homicide case informed him that Petitioner’s information checked out, but shortly

before trial, Stevens informed Churikian that Petitioner had flunked the polygraph

examination. The matter was then turned over to the trial prosecutor who opposed

any further adjournments of the trial date and refused to dismiss Petitioner’s case

without prejudice. Id. at 13-16.

      On May 19, 2014, Churikian filed a witness list with the names of three

people whom Petitioner had mentioned to him. On the same day, Churikian

discussed Petitioner’s options with him, as his trial was scheduled for May 21,


                                          5 
 
2014. He did not tell Petitioner that his witnesses were unavailable. In fact, the

witnesses were not hostile, and Churikian expected them to be available. If they

did not show up for trial, he would have asked the trial court for help in bringing

the witnesses to court. Although the plea bargain was like the one Petitioner had

rejected before Churikian was retained, Petitioner decided to plead guilty. Id. at

16-25.

              2. The Officer in Charge of the Homicide Case

         Detrick Mott was the police officer working on the unrelated homicide case.

He testified at the evidentiary hearing that Petitioner provided him with the names

of the perpetrators in the homicide case. The information was based on what

someone else had told Petitioner. Although the polygraph examiner determined

that Petitioner was not being truthful during the polygraph examination, Mott

thought that the information which Petitioner had provided was credible, valuable,

and consistent with information that he already had. Mott vaguely remembered a

conversation about the possibility of dismissing Petitioner’s case and refiling it if

the information proved to be unhelpful. Id. at 26-36.

              3. The Prosecutor in the Homicide Case

      Assistant prosecuting attorney Robert Stevens testified at the evidentiary

hearing that he learned about the information Petitioner had through Petitioner’s

trial attorney. Officer Mott subsequently interviewed Petitioner and took a


                                           6 
 
statement from Petitioner, but Petitioner failed miserably when he took a

polygraph test. Stevens notified Petitioner’s trial attorney about the test results and

explained to the attorney that there would be no deal. Id. at 38-41.

      Stevens denied telling the trial court or Petitioner’s attorney that the

prosecution would dismiss the charges against Petitioner and reinstate the charges

if the prosecution decided not to offer Petitioner some benefit for the information

he provided. The information that Petitioner had provided involved hearsay, and

Stevens thought that Petitioner was trying to use the information to sweeten a deal

in a case with a five-year mandatory sentence. He stated that, although they could

have been discussing the information before the preliminary examination,

Petitioner did not provide the information until later. Id. at 42-57.

             4. Trial Counsel Recalled

      Churikian was recalled and then reiterated some of his previous testimony.

He also explained that, if necessary, he could have gone to trial. Although it would

have been helpful to have had more time with Petitioner’s witnesses, he was

confident that the witnesses would appear for trial because they were not hostile

witnesses and the trial court could have provided assistance if the witnesses failed

to appear at trial. He assured Petitioner that the witnesses would be available if

Petitioner wanted to go to trial, but he also told Petitioner that it would be his

witnesses against the police witnesses. He discussed Petitioner’s options with him


                                           7 
 
before trial and compared the plea offer with the sentence that Petitioner would

have to serve if he went to trial and was convicted. Petitioner chose to accept the

plea offer, knowing that he would have a defense to the charges. (5/5/15 Post-

Conviction Hr’g Tr. at 5-17.)

       Churikian opined that there would have been no real prejudice in having to

try the case on short notice because three witnesses would have testified for the

defense, and they seemed credible. They would have said that the police were

lying about that they said they saw and that Petitioner did not have a gun on the

day in question. Id. at 7-8, 11. When Churikian repeated that Stevens had offered

to dismiss the case and reinstate the charges to give the defense more time to

prepare for trial, the trial court recalled that Stevens had made that statement at a

side bar. Id. at 8.

              5. Ammer Smith

       Ammer Smith testified at the hearing that she and her husband Lantz Smith

went to 19660 Dwyer Street on October 11, 2013, because Lantz wanted to speak

with a friend who was present at that address. She stayed in the car while Lantz

went inside the house. Petitioner was standing on the walkway leading to the

porch of the house. The police arrived and searched Petitioner, but they did not

find anything on him, and she did not see a gun during the incident. She did see

the police lead Petitioner to the house after the search, and she learned later that


                                           8 
 
Petitioner had been arrested, but Petitioner’s trial attorney never contacted her.

She would have been willing to testify at Petitioner’s trial, even though she and

Petitioner were not friends and she no prior relationship with him. Id. at 30-47.

              6. Lantz Smith

       Lantz Smith testified that he and his wife Ammer went to 19660 Dwyer

Street on October 11, 2013, to visit his friend Ernest Johnson. He spoke briefly to

Petitioner who was standing in front of the house before he (Lantz) went inside the

house. Petitioner was still there when he exited the house. After he got in his car,

the police arrived and patted down Petitioner. He did not see a gun or notice the

police take anything from Petitioner during the search. He later learned from

Petitioner’s uncle that Petitioner had been arrested. He and Petitioner’s mother

went to see Petitioner’s attorney, and he told the attorney what he had seen. He

also provided the attorney with contact information for himself and his wife, but he

never heard from the attorney again, although he would have been willing to testify

for Petitioner at trial. Id. at 51-64.

              7. Petitioner Marcus Lamar Kitchen

       Petitioner was the final witness at the evidentiary hearing. He testified that

he went to 19660 Dwyer Street on October 11, 2013, to pick up his daughter. He

was not carrying a gun and no one passed him a gun through the door of the house.

He was standing in front of the house when Lantz Smith and Lantz’s wife arrived.


                                           9 
 
The police came after Lantz got in his car. Two police officers searched him, but

they did not find anything. They forced him inside the house where Ernest

Johnson, Derrick Johnson, and Amber Harper were seated on the floor and his

daughter was watching cartoons. Officer Napier went to the back of the house and

returned with three guns. Napier asked who owned the gun, and when no one

responded, Napier asked if anybody was on probation or parole. Petitioner

responded that he was on parole, and the officer then said that the guns were going

on him. Then they took him to a facility on Mound Road. (5/11/15 Post-

Conviction Hr’g Tr. at 4-10.)

       Petitioner went on to say that he was offered a five-year sentence early in the

case, but that he retained Churikian after the preliminary examination and planned

to go to trial. At some point, he told Churikian that he had information about a

homicide case. At the time, it did not seem like his case was progressing, and he

thought that he might receive some benefit in exchange for the information.

Churikian had said that he would try to get county time for him and, if all else

failed, the prosecution would reissue the warrant and give him time to prepare for

trial. Id. at 11-13.

       He provided Officer Mott with information in February, and he spoke with

Churikian about the failed polygraph test a day or two before trial. Churikian

informed him that he had failed the test, that Stevens was not planning to do


                                          10 
 
anything for him or reissue the warrant, and that it would be his word against the

police officers’ testimony if he went to trial. Churikian had not investigated the

case or done any of the things he asked him to do. He felt forced to accept the plea

offer because he thought that he would be going to trial without any witnesses or a

defense and that it would be his word against the officers’ testimony. He also

anticipated a longer sentence if he went to trial. Id. at 14-17.

      Petitioner testified that he lied at the plea proceeding when he said that he

had a gun in his pocket and that no one had promised him anything or threatened

him to make him plead guilty. He thought that if he told the truth, he would have

to go to trial and face the possibility of losing. He would have gone to trial if

Churikian had investigated and talked to his witnesses, and he did not recall

Churikian telling him that it would be possible to have the witnesses at trial. Id. at

18-21.

             8. The Trial Court’s Decision

      At the close of the evidentiary hearing, the trial court denied Petitioner’s

motion to withdraw his plea for all the reasons it gave on the record at various

times during the hearing. In weighing the strengths and weaknesses of Petitioner’s

case, the court stated that the Smiths’ testimony was a little implausible, but that

Napier and Penn’s testimony also was somewhat implausible, and that the Smiths’

testimony would have created a question of fact for the jury to decide. The court


                                          11 
 
did not think that defense counsel would have gained much if he had interviewed

the police officers or the two men who were present in the house. The court also

thought that Petitioner would have subjected himself to damaging impeachment if

he had testified. At least one of Petitioner’s prior convictions was admissible in

evidence, and the prosecutor could have argued that Petitioner had a motive for

lying because he was on parole at the time of the crime. The court pointed out that

the sentence would not have been much different if Petitioner had gone to trial and

been convicted. In the end, however, the court expressed the opinion that

Petitioner’s desire to go to trial was not based on anything that he did not know

when he pleaded guilty. Id. at 45-46, 52, 54, 69.

      D. The Direct Appeal, Habeas Petition, and Responsive Pleading

      Petitioner appealed the trial court’s decision to the Michigan Court of

Appeals, but the Court of Appeals denied leave to appeal for lack of merit in the

grounds presented. See People v. Kitchen, No. 327659 (Mich. Ct. App. Aug. 21,

2015). On March 8, 2016, the Michigan Supreme Court denied leave to appeal

because it was not persuaded to review the questions presented to it. See People v.

Kitchen, 499 Mich. 871 (2016).

      Petitioner filed his habeas corpus petition through counsel on August 31,

2016. His sole ground for relief is that his guilty plea was not knowing or

voluntary because his attorney failed to investigate the case and advised him to


                                         12 
 
plead guilty under coercive circumstances and without first conducting an adequate

investigation. The State argues in an answer to the petition that Petitioner is not

entitled to relief because the state court’s decision on Petitioner’s claim was not

contrary to federal law, an unreasonable application of federal law, or an

unreasonable application of the facts.

                              II. Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires habeas petitioners who challenge “a matter ‘adjudicated on the merits in

State court’ to show that the relevant state court ‘decision’ (1) ‘was contrary to, or

involved an unreasonable application of, clearly established Federal law,’ or (2)

‘was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceedings.’” Wilson v. Sellers, 138 S. Ct. 1188,

1192 (2018) (quoting 28 U.S.C. § 2254(d)). “[A] federal habeas court may not

issue the writ simply because that court concludes in its independent judgment that

the relevant state-court decision applied clearly established federal law erroneously

or incorrectly. Rather, that application must also be unreasonable.” Williams v.

Taylor, 529 U.S. 362, 411 (2000). “AEDPA thus imposes a ‘highly deferential

standard for evaluating state-court rulings,’ Lindh v. Murphy, 521 U.S. 320, 333, n.

7 (1997), and ‘demands that state-court decisions be given the benefit of the




                                          13 
 
doubt,’ Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).” Renico v.

Lett, 559 U.S. 766, 773 (2010).

      “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain a writ of habeas

corpus from a federal court, a state prisoner must show that the state court’s ruling

on his or her claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.

                                    III. Analysis

      As noted above, Petitioner asserts that his guilty plea was not knowing or

voluntary because his trial attorney did not conduct an adequate investigation and

was not prepared for trial. As a result of the allegedly inadequate investigation,

Petitioner maintains that his attorney should not have counseled him on whether to

accept or reject the plea offer. Petitioner also contends that the circumstances

surrounding the plea were coercive because the trial court had said there would be

no more adjournments in the trial date and his trial attorney had not investigated or

prepared for trial. Petitioner concludes that defense counsel’s incompetent advice

rendered his decision on the plea offer uniformed and involuntary.


                                          14 
 
       A. The Guilty Plea

       Petitioner seeks to be relieved “of the unconstitutional restraint on his

liberty,” Pet., Dkt. #1, p. 4, Pg ID 4, but there is no absolute right to withdraw a

guilty plea. United States v. Martin, 668 F.3d 787, 794 (6th Cir. 2012); Shanks v.

Wolfenbarger, 387 F. Supp. 2d 740, 748 (E.D. Mich. 2005). Although Petitioner

maintains that due process requires plea withdrawal, see Mem. of Law in Support

of Pet., at 23, Dkt. #1, p. 31, Pg ID 31, a guilty plea is constitutionally valid if it is

voluntary and intelligent. Bousley v. United States, 523 U.S. 614, 618 (1988)

(citing Brady v. United States, 397 U.S. 742, 748 (1970)). A plea is voluntary if

the accused has notice of the charges against him and understands both the charges

and the constitutional protections that he is waiving by pleading guilty. Henderson

v. Morgan, 426 U.S. 637, 645, n. 13 (1976). A plea is knowing and intelligent if it

is done “with sufficient awareness of the relevant circumstances and likely

consequences,” Brady, 397 U.S. at 748, including the maximum and minimum

sentences that may be imposed. Martin, 668 F.3d at 792.

       Petitioner indicated at his plea proceeding that he wanted to plead guilty to

felony firearm, second offense, and that he understood “[e]verything else [would

be] dismissed.” (5/21/14 Plea Tr. at 5.) He also claimed to understand that his

sentence would be five years, that he would have to serve the five-year term after

any sentence imposed for violating the conditions of parole, and that he would


                                            15 
 
receive no jail credit on the felony-firearm sentence. Id. at 5-6. He stated that he

and his attorney had discussed the rights that he was waiving by pleading guilty

and that he understood those rights. Id. at 6-7. He also assured the trial court that

he was pleading guilty freely and voluntarily, id. at 7, and he admitted that he had a

gun in his pocket on the day in question even though he had a prior felony

conviction that made it illegal for him to possess the gun. Id. at 7-8. His

“[s]olemn declarations in open court carry a strong presumption of verity.”

Blackledge v. Allison, 431 U.S. 63, 74 (1977).

      B. Ineffective Assistance of Counsel

      The specific basis for Petitioner’s claim that his plea was involuntary and

unknowing is that his trial attorney failed to properly investigate the facts and

advised him to plead guilty under coercive circumstances.

             1. Clearly Established Federal Law

      To prevail on his claim, Petitioner must show “that counsel’s performance

was deficient” and “that the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984). Defense attorneys have “a

duty to make reasonable investigations or to make a reasonable decision that

makes particular investigations unnecessary.” Id. at 691. The duty to investigate

“includes the obligation to investigate all witnesses who may have information

concerning his or her client’s guilt or innocence,” Towns v. Smith, 395 F.3d 251,


                                          16 
 
258 (6th Cir. 2005), but “counsel may exercise his professional judgment with

respect to the viability of certain defenses and evidentiary matters without running

afoul of the Sixth Amendment.” Lewis v. Alexander, 11 F.3d 1349, 1353–54 (6th

Cir. 1993).

      Moreover, “[t]he standards created by Strickland and § 2254(d) are both

‘highly deferential,’ and when the two apply in tandem, review is ‘doubly’ so.”

Richter, 562 U.S. at 105 (internal and end citations omitted). “When § 2254(d)

applies, the question is not whether counsel’s actions were reasonable. The

question is whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id.

      When a defendant pleads guilty on the advice of counsel, the voluntariness

of his plea depends on whether counsel’s advice was within the range of

competence demanded of attorneys in criminal cases. Hill v. Lockhart, 474 U.S.

52, 56 (1985). The “prejudice” requirement “focuses on whether counsel’s

constitutionally ineffective performance affected the outcome of the plea process.”

Id. at 59. The defendant must show a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted on going to trial.

Id.




                                          17 
 
             2. Application

      To his credit, Petitioner’s trial attorney attempted to obtain a favorable plea

bargain, which could have included a reduced sentence. He did not conduct a

thorough investigation of all of Petitioner’s proposed witnesses, and he may have

relied too much on Stevens’ unwritten promise to “dismiss and reissue” if no plea

offer was made. However, he did interview Lantz Smith, and he knew what the

three witnesses listed on the witness list were expected to say. He also had reasons

to believe that the witnesses would appear at trial.

      Defense counsel had at least thirty-five years of experience in trying

criminal cases, and he stated that he could have gone to trial if he had been

required to do so. It was not a complex case, and he had prior adversarial

experience with the officers involved in the case. Furthermore, the evidence

against Petitioner was substantial, and the sentence could have been longer if

Petitioner had gone to trial and been convicted as charged.

      The Court concludes that defense counsel’s performance did not fall below

an objective standard of reasonableness. Any advice to Petitioner to plead guilty

was not outside the range of competence demanded of attorneys in criminal cases,

given the strength of the evidence against Petitioner and the possibility that

Petitioner would receive a longer sentence if he were convicted after a trial.


                                          18 
 
      Petitioner also has failed to show that counsel’s performance affected the

outcome of the plea process. Before making his decision, he was advised of his

options, he knew that Churikian had interviewed Lantz Smith, and he knew that he

would have witnesses available for his defense. It appears from the record that he

weighed his options and then freely and voluntarily chose to plead guilty, knowing

that the prosecution was no longer interested in using him as a witness in the

homicide case and that his sentence could be longer than five years if he went to

trial and was convicted.

      Although Petitioner testified at the evidentiary hearing that he felt pressured

to plead guilty, he informed the trial court under oath at his plea proceeding that

his plea was voluntary and that no one had threatened him or twisted his arm to

make him plead guilty. He also stated that he understood the plea agreement, the

mandatory sentence, and the rights that he was waiving. He conceded guilt by

admitting that he had a gun in his pocket and was ineligible to carry one.

      As the trial court pointed out at the evidentiary hearing, all the factors that

Petitioner is now complaining about were “known to him on the day that he made

the plea [a]nd so it begins to look like buyer’s remorse . . . .” 5/11/15 Post-

Conviction Hr’g Tr. at 54-55. The fact that Petitioner may have preferred to plead

guilty, knowing that his chances for an acquittal at trial were slight and that his




                                          19 
 
sentence might be longer following a trial, does not necessarily prove that his plea

was coerced and involuntary. Brady, 397 U.S. 749-50.

                                   IV. Conclusion

      Defense counsel satisfied Strickland’s deferential standard, as well as the

Hill standard, and the trial court’s determination that defense counsel was not

ineffective is entitled to deference under AEDPA because it was reasonable. The

state appellate court’s rejection of Petitioner’s claim for lack of merit also was

reasonable. Accordingly, the petition for a writ of habeas corpus is DENIED.

      Petitioner has no automatic right to appeal the Court’s denial of his petition;

instead, he must first seek and obtain a certificate of appealability. Miller-El v.

Cockrell, 537 U.S. 322, 335-36 (2003). A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When, as in this case, “a district

court has rejected the constitutional claim[] on the merits, the showing required to

satisfy § 2253(c) is straightforward: The petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claim[] debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      Reasonable jurists would not find the Court’s assessment of Petitioner’s

constitutional claim debatable or wrong. Accordingly, the Court declines to issue a

certificate of appealability. Petitioner may apply to the Court of


                                          20 
 
Appeals for a certificate of appealability.

IT IS SO ORDERED.


Dated: February 11, 2019                        s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge




                                          21 
 
